Citation Nr: 1124501	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  11-07 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont. 


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, claimed as secondary to service-connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


ATTORNEY FOR THE BOARD

Erin E. Conway, Law Clerk


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1968.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

In January 2011, the Veteran requested a clarification of the etiology of his peripheral neuropathy from the St. Johnsbury Outreach Clinic.  VA treatment records from January 2011 note an unclear etiology regarding lower extremity neuropathy and indicated that a neurological examination was needed to clarify possible causes.  A February 2011 VA record indicated that a consult had been ordered.  Additionally, the Veteran stated in a February 2011 letter that he was scheduled for a neurology consultation in March 2011.  Records from the consultation are not included in the claims file and were not considered in the March 2011 statement of the case.

Records from the scheduled March 2011 neurological consultation must be requested on remand.  Ongoing medical records should also be obtained. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the appeal is REMANDED for the following action:

1.  The RO/AMC should request all VA treatment records pertaining to the Veteran's peripheral neuropathy dated on or after March 2, 2011, specifically those related to a neurological consultation performed in March 2011.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to this effect should be included in the claims file and communicated to the Veteran. 

2.  If the requested consultation indicates that the Veteran's peripheral neuropathy was not caused by his diabetes mellitus, the RO/AMC should review the remainder of that report to determine whether the examiner considered the issue of aggravation.  If not, or if the report of consultation cannot be obtained, arrange for a VA examiner to review the claims file and opine whether it is at least as likely as not that the peripheral neuropathy was aggravated (made permanently worse beyond its natural progression) due to the service-connected diabetes mellitus.  If aggravation is found, the examiner should identify the baseline level of disability prior to aggravation, based on a review of the historical medical records and also by considering the Veteran's competent statements as to his degree of disability over time.  A clear rationale should be provided for all opinions.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

Additionally, if the March 2011 consultation cannot be obtained, or if it lacks clarity as to the question of aggravation, then the VA examiner should also opine whether it is at least as likely as not that any peripheral neuropathy of the lower extremities is proximately due to or the result of the service-connected diabetes mellitus.  Again, a rationale should accompany any opinion offered.

3.  After completion of the above development, the RO/AMC should readjudicate the claim of service connection for peripheral neuropathy, as secondary to the Veteran's diabetes mellitus type II in light of the additional evidence obtained.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate amount of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).
Department of Veterans Affairs


